Citation Nr: 0509880	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  03-14 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for hypertensive 
arteriosclerotic heart disease, currently rated as 30 percent 
disabling.  

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the lumbar spine, currently rated as 20 
percent disabling.  

3.  Entitlement to an increased evaluation for arthritis of 
the right shoulder, currently rated as 20 percent disabling.  

4.  Entitlement to an increased evaluation for maxillary 
sinusitis, currently rated as 30 percent disabling.  

5.  Entitlement to an increased rating for right inguinal 
hernia, currently rated as 30 percent disabling.  

6.  Entitlement to restoration of service connection for 
hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from October 1959 to October 
1963 and from November 1963 to August 1985.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Manila, the Republic of 
the Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The appellant's brief, dated in December 2004, has been 
associated with the claims file.  For clarity, the Board 
notes that hypertensive arteriosclerotic heart disease is 
evaluated as 30 percent disabling; degenerative joint disease 
of the lumbar spine is rated as 20 percent disabling; 
arthritis of the right shoulder is rated as 20 percent 
disabling; maxillary sinusitis is rated as 30 percent 
disabling; and a right inguinal hernia repair is rated as 30 
percent disabling.  The Board notes that the "Decision" 
section of the April 2003 supplemental statement of the case 
indicates that a bilateral inguinal hernia repair was 
evaluated as 10 percent disabling.  At that time, the hernia 
was evaluated as 0 percent disabling.  Regardless, the hernia 
is currently rated as 30 percent disabling and thus, such was 
harmless error.  

In a statement in support of the claim, received in July 
2002, the appellant raised the issue of service connection 
for irritable bowel syndrome.  This issue is referred to the 
AOJ.  

The appellant was afforded a hearing before a hearing officer 
at the RO in June 2003.  A transcript of the hearing has been 
associated with the claims folder.  

The appeal in regard to the evaluation of hypertensive 
arteriosclerotic heart disease, degenerative joint disease of 
the lumbar spine, arthritis of the right shoulder, maxillary 
sinusitis, and right inguinal hernia are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.


FINDING OF FACT

Severance of service connection for hypertension was clearly 
and unmistakably erroneous.  


CONCLUSION OF LAW

Service connection for hypertension is restored.  38 C.F.R. § 
3.105 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue of correctly evaluating hypertensive impairment is 
inextricably intertwined with the certified issue on appeal.  
In 1986, service connection was granted for hypertension and 
a noncompensable evaluation was assigned.  In November 2002, 
the AOJ reclassified the disorder as hypertensive 
arteriosclerotic heart disease (previously rated as 
hypertension).  

The AOJ effectively severed service connection for 
hypertension.  The decision to reclassify the disability and 
eliminate hypertension as a ratable entity is clearly and 
unmistakably erroneous and violates the rules of severance.  
Thus, service connection for hypertension is restored.  
38 U.S.C.A. § 105(a) & (d).  Furthermore, separately rating 
arteriosclerotic heart disease or hypertensive heart disease 
from hypertension does not violate the rule against 
pyramiding.  


ORDER

Restoration of service connection for hypertension is 
granted, subject to regulations that control the payment of 
monetary benefits.


REMAND

In this case, a VCAA letter was issued in October 2003, after 
the issuance of the initial rating decision.  Thereafter, 
there was no further process from the AOJ to the appellant, 
except for correspondence pertaining to procedural matters.  
The Board notes that in correspondence received in October 
2003, the appellant stated there was no more evidence to 
submit.  Regardless, there was no process following the 
issuance of the VCAA notifications.  

In correspondence received in July 2002, the appellant 
indicated that he had had to miss work while employed as a 
machinist due to sinusitis.  The pertinent employment records 
have not been associated with the claims file.  

At a hearing in June 2003, the appellant indicated that he 
was treated with therapy for the right shoulder and for a 
sinus disorder at the VA in Seattle.  Transcript at 4 (2003).  
These records have not been associated with the claims file.  

In regard to the evaluation of the appellant's back 
disability, the Board notes that during the pendency of the 
appellant's appeal, VA promulgated new regulations for the 
evaluation of the disabilities of the spine, effective 
September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
(to be codified at 38 C.F.R. pt. 4).  The AOJ has not 
considered the new criteria.  

The appellant is notified that if he has, or is able to 
obtain, relevant evidence, that evidence must be submitted 
by him.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AOJ for the following development:

1.  The AOJ should obtain any pertinent 
VA treatment records that have not been 
obtained.  Any records obtained should be 
associated with the claims file.  

2.  The AOJ should attempt to obtain all 
relevant employment records pertinent to 
the appellant's claims, to include any 
decisions and the medical records upon 
which those decisions were based.  

3.  The AOJ should consider the 
appellant's back disability under the new 
criteria.  

4.  The AOJ should review the rating 
decision that seemed to classify hernia 
as unilateral instead of bilateral and 
clarify why the disorder is no longer 
bilateral.  

5.  The AOJ should issue supplemental 
statement of the case to provide process.  

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


